DECISION.
WALSH, J.
This is a petition for relief under the ■ provisions of the Workmen’s Compensation Act.
Petitioner was a molder employed in defendant’s foundry. While he was in the course of his employment, a fellow employee threw some water upon him. Petitioner grabbed his fellow employee by the arm and remonstrated with him for fooling. The fellow employee struck petitioner in the face and broke petitioner’s jaw. It is for the broken jaw and the injury resulting therefrom that the petitioner seeks relief from the employer.
It appeared in evidence that the employer had expressly forbidden fighting or horse-play among employees prior to above occurrence.
An injury by a fellow servant, unless it arises out of and in the course of employment of the petitioner, is not in our opinion a risk that the employer assumes. In this ease, an independent quarrel between two employees, in no way related to or connected with the employer’s business, was the cause of the injury to petitioner and we feel that the employer cannot be held responsible for the consequences of such a quarrel.
Petition for relief denied and dismissed.